In re Armstrong World Industries Inc.; Asbestos Claims Management Corp. f/k/a; National Gypsum Co.; T & N, pic; Foster, Benjamin; AmChem Products Div. of;— Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court, Div. B, Nos. 94-13710; to the Court of Appeal, Fourth Circuit, No. 2000-C-0775
Granted. The trial scheduled for April 4, 2000 is stayed. The application is remanded to the court of appeal for briefing, argument and full opinion. The stay will remain in effect pending an opinion from the court of appeal.
CALOGERO, C.J., not on panel.
KIMBALL and JOHNSON, JJ., would deny stay and deny writ. Relators may re-urge this issue on appeal in the event of an adverse judgment.